DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 8, 10-11, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin US 8,346,008.

Re claim 1, Lin discloses a noise removing circuit, comprising: an image combiner suitable for generating a high dynamic range (HDR) image by combining images having different exposure times (multiple images having different exposure times combined to create HDR images) (figures 2,3; col. 3, line 22-col. 4, line 64); a detailed image generator suitable for generating a detailed image from the HDR image and an image strength evaluator suitable for evaluating strength of the detailed image (the signal to noise ratio curve of each captured image is evaluated) (figures 2-4; col. 3, line 22-col. 4, line 64); and a noise coring component suitable for performing a noise coring operation for removing noise from a region of the detailed image in which a signal to noise ratio (SNR) has decreased using a low threshold and a saturation threshold when the strength of the detailed image is less than a reference value (noise coring model 401 can follow a first equation when light intensity is below a first transition point Tstart 410, and can follow a second equation when light intensity is above second transition point Tend 412) (figure 4; col. 4, lines 24-64).

Re claim 3, Lin further discloses that the images have different exposure times that include a long exposure image (exposure 1), a middle exposure image (exposure 2) and a short exposure image (exposure 3), (figures 3-4; col. 3, line 22-col. 5, line 50), wherein the low threshold (308) indicates a first region in which the long exposure image (exposure 1) and the middle exposure image (exposure 2) overlap (figures 3-4; col. 3, line 22-col. 5, line 50), and wherein the saturation threshold (310) indicates a second region in which the middle exposure image (exposure 2) and the short exposure image (exposure 3) overlap (figures 3-4; col. 3, line 22-col. 5, line 50).

Re claim 4, Lin further discloses that the strength of the detailed image represents variance of pixel values of the detailed image represented by a pixel array having a set size, wherein the strength of the detailed image is large when the variance of the detailed image is greater than a reference value (exposure 3 has higher light intensity), and wherein the strength of the detailed image is small when the variance of the detailed image is less than the reference value (exposure 1 has a lower light intensity) (figure 3; col. 3, line 22-col. 4, line 64).

Re claim 8, Lin discloses an image sensing device, comprising an image sensor (802) including a pixel array having a plurality of pixels (imaging system includes an image sensor that consists of an array of pixel cells) (figure 8; col. 10, line 5-col. 11, line 19); an image signal processor (820) suitable for processing an output signal of the image sensor (figure 8; col. 10, line 5-col. 11, line 19); and a noise removing circuit, comprising: an image combiner suitable for generating a high dynamic range (HDR) image by combining images having different exposure times (multiple images having different exposure times combined to create HDR images) (figures 2,3; col. 3, line 22-col. 4, line 64); a detailed image generator suitable for generating a detailed image from the HDR image and an image strength evaluator suitable for evaluating strength of the detailed image (the signal to noise ratio curve of each captured image is evaluated) (figures 2-4; col. 3, line 22-col. 4, line 64); and a noise coring component suitable for performing a noise coring operation for removing noise from a region of the detailed image in which a signal to noise ratio (SNR) has decreased using a low threshold and a saturation threshold when the strength of the detailed image is less than a reference value (noise coring model 401 can follow a first equation when light intensity is below a first transition point Tstart 410, and can follow a second equation when light intensity is above second transition point Tend 412) (figure 4; col. 4, lines 24-64).

Re claim 10, Lin further discloses that the images have different exposure times that include a long exposure image (exposure 1), a middle exposure image (exposure 2) and a short exposure image (exposure 3), (figures 3-4; col. 3, line 22-col. 5, line 50), wherein the low threshold (308) indicates a first region in which the long exposure image (exposure 1) and the middle exposure image (exposure 2) overlap (figures 3-4; col. 3, line 22-col. 5, line 50), and wherein the saturation threshold (310) indicates a second region in which the middle exposure image (exposure 2) and the short exposure image (exposure 3) overlap (figures 3-4; col. 3, line 22-col. 5, line 50).

Re claim 11, Lin further discloses that the strength of the detailed image represents variance of pixel values of the detailed image represented by a pixel array having a set size, wherein the strength of the detailed image is large when the variance of the detailed image is greater than a reference value (exposure 3 has higher light intensity), and wherein the strength of the detailed image is small when the variance of the detailed image is less than the reference value (exposure 1 has a lower light intensity) (figure 3; col. 3, line 22-col. 4, line 64).

Re claim 15, Lin discloses an operation method of an image sensing device, comprising: generating a high dynamic range (HDR) image by combining a long exposure image (exposure 1), a middle exposure image (exposure 2) and a short exposure image (exposure 3), (figures 3-4; col. 3, line 22-col. 5, line 50), generating a detailed image from the HDR image and evaluating strength of the detailed image (the signal to noise ratio curve of each captured image is evaluated) (figures 2-4; col. 3, line 22-col. 4, line 64); and performing a noise coring operation for removing noise from a region of the detailed image in which a signal to noise ratio (SNR) has decreased using a low threshold and a saturation threshold when the strength of the detailed image is less than a reference value (noise coring model 401 can follow a first equation when light intensity is below a first transition point Tstart 410, and can follow a second equation when light intensity is above second transition point Tend 412) (figure 4; col. 4, lines 24-64), wherein the low threshold (308) indicates a first region in which the long exposure image (exposure 1) and the middle exposure image (exposure 2) overlap (figures 3-4; col. 3, line 22-col. 5, line 50), and wherein the saturation threshold (310) indicates a second region in which the middle exposure image (exposure 2) and the short exposure image (exposure 3) overlap (figures 3-4; col. 3, line 22-col. 5, line 50).

Re claim 17, Lin further discloses that the strength of the detailed image represents variance of pixel values of the detailed image represented by a pixel array having a set size, wherein the strength of the detailed image is large when the variance of the detailed image is greater than a reference value (exposure 3 has higher light intensity), and wherein the strength of the detailed image is small when the variance of the detailed image is less than the reference value (exposure 1 has a lower light intensity) (figure 3; col. 3, line 22-col. 4, line 64).

Allowable Subject Matter
Claims 2, 5-7, 9, 12-14, 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Re claim 2, the prior art does not disclose a noise removing circuit having the specific limitations disclosed in claim 2 wherein the noise removing circuit comprises: an image combiner suitable for generating a high dynamic range (HDR) image by combining images having different exposure times; a detailed image generator suitable for generating a detailed image from the HDR image and an image strength evaluator suitable for evaluating strength of the detailed image; and a noise coring component suitable for performing a noise coring operation for removing noise from a region of the detailed image in which a signal to noise ratio (SNR) has decreased using a low threshold and a saturation threshold when the strength of the detailed image is less than a reference value, wherein the detailed image generator includes: a first conversion block suitable for converting the HDR image to a log domain signal representing a first converted image; a low pass filter suitable for performing low pass filtering on the HDR image to generate a low-pass-filtered image; a second conversion block suitable for converting the low-pass-filtered image to a log domain signal representing a second converted image; and a calculation block suitable for generating the detailed image by calculating a difference value between the first converted image and the second converted image.

Re claim 9, claim 9 discloses an image sensing device comprising an image sensor, an image signal processor and the noise removing circuit disclosed in claim 1.  Therefore, the reasons for allowance given above regarding claim 1 also apply to claim 9.

Re claim 16, claim 16 discloses an operation method of an image sensing device comprising the noise removing circuit disclosed in claim 1.  Therefore, the reasons for allowance given above regarding claim 1 also apply to claim 16.

Re claims 5-7, the prior art does not disclose a noise removing circuit having the specific limitations disclosed in claims 5-7 wherein the noise removing circuit comprises: an image combiner suitable for generating a high dynamic range (HDR) image by combining images having different exposure times; a detailed image generator suitable for generating a detailed image from the HDR image and an image strength evaluator suitable for evaluating strength of the detailed image; and a noise coring component suitable for performing a noise coring operation for removing noise from a region of the detailed image in which a signal to noise ratio (SNR) has decreased using a low threshold and a saturation threshold when the strength of the detailed image is less than a reference value, wherein the images have different exposure times including a long exposure image, a middle exposure image and a short exposure image, wherein the low threshold indicates a first region in which the long exposure image and the middle exposure image overlap, and wherein the saturation threshold indicates a second region in which the middle exposure image and the short exposure image overlap, wherein the noise coring component adjusts a noise coring strength using a coring width parameter in the first region and the second region.

Re claims 12-14, claims 12-14 disclose an image sensing device comprising an image sensor, an image signal processor and the noise removing circuit disclosed in claims 5-7.  Therefore, the reasons for allowance given above regarding claims 5-7 also apply to claims 12-14.

Re claims 18-20, claims 18-20 disclose an operation method of an image sensing device comprising the noise removing circuit disclosed in claims 5-7.  Therefore, the reasons for allowance given above regarding claims 5-7 also apply to claims 18-20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin US 2012/0170843 discloses an image processing method of applying a noise coring operation to a high dynamic range image.
Katagiri US 2006/0158529 discloses an image sensing apparatus that applies noise coring coefficients to a wide dynamic range image to cancel noise.
Lin US 2011/0285737 discloses a system and method including performing noise coring operations on captured high dynamic range images.
Kamon et al. US 2005/0280868 discloses an image sensing apparatus using a coring factor for noise cancellation in high dynamic range images.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KELLY L JERABEK/Primary Examiner, Art Unit 2699